t c memo united_states tax_court sylvester h cain petitioner v commissioner of internal revenue respondent docket no filed date sylvester h cain pro_se charles m berlau for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 the only bona_fide issue unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all monetary amounts have been rounded to the nearest dollar for decision is whether a penalty should be imposed on petitioner under sec_6673 background the parties have stipulated some facts which we incorporate herein when he filed his petition petitioner resided in saint marys kansas until his retirement in petitioner was employed by the u s department of education the parties have stipulated that during petitioner received the following payments pension annuity payments of dollar_figure from the u s office of personnel management medical payments from monumental life_insurance_company of dollar_figure and social_security payments of dollar_figure on hi sec_2001 form_1040 u s individual_income_tax_return petitioner reported zero gross_income and claimed a dollar_figure refund attached to his form_1040 was a statement of annuity paid from the office of personnel management reporting dollar_figure gross annuity payments to petitioner in and zero federal_income_tax withheld also attached to petitioner’s form_1040 was form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on which petitioner claimed dollar_figure of federal_income_tax withheld by the office of personnel management for which petitioner claimed a refund attached to the form_4852 was form_8275 disclosure statement in which petitioner claimed that the office of personnel management had improperly reported annuities paid to him as gross_income because this remuneration was not from any of the foreign sources listed in sec_861 and the regulations thereunder by letter dated date respondent’s appeals_office provided petitioner a document entitled the truth about frivolous tax arguments which contained among other things a discussion with citations to relevant authority of the frivolous nature of the contention that only foreign-source income under sec_861 is taxable this document also described penalties including the sec_6673 penalty for pursuing frivolous tax arguments in the notice_of_deficiency issued date respondent determined that the dollar_figure that petitioner had received from the office of personnel management in represented taxable_income under sec_61 respondent also determined that petitioner had dollar_figure unreported self-employment_income as shown on form 1099-misc miscellaneous income from monumental life_insurance_company and that petitioner’ sec_2001 social_security_benefits were taxable in the amount of dollar_figure respondent determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure in his petition petitioner contended without elaboration that respondent had erred in determining that he had gross and taxable_income that he was entitled to personal exemptions deductions and possibly business_expenses and that the notice_of_deficiency was invalid because the internal_revenue_service failed to execute an involuntary return as required by the ir code by order dated date the court directed petitioner by date to file a response to respondent’s motion to compel production of documents in which respondent requested documentary_evidence to substantiate petitioner’s claimed entitlement to deductions or exemptions petitioner having filed no response on date the court granted respondent’s motion to compel production of documents on date petitioner untimely filed his response to respondent’s motion to compel production of documents petitioner’s response was not fairly directed to the substance of respondent’s request for production of documents but instead asserted that by failing to produce form 23c assessment certificate--summary record of assessments form 23c respondent was proceeding illegally and prematurely to collection activities on date this court entered summary_judgment for respondent in the case at docket no 22706-04l a collection case involving petitioner’s income taxes in its order the court rejected as meritless petitioner’s contention that respondent did not properly assess his tax_liability because petitioner did not receive copies of form 23c in its order the court cautioned petitioner that if he raised similar frivolous arguments in this court in the future the court might impose penalties of up to dollar_figure pursuant to sec_6673 in his pretrial memorandum submitted to the court and served on petitioner date respondent indicated that a sec_6673 penalty might be sought if petitioner continued to assert frivolous contentions on date this case was called for trial in kansas city missouri petitioner appeared and renewed his frivolous contentions regarding sec_861 and form 23c petitioner responded to questions from respondent’s counsel confirming petitioner’s employment and retirement in but otherwise declined to offer any evidence or testimony on the ground i don’t have an assessment discussion petitioner has stipulated the items of unreported income upon which the notice_of_deficiency is based petitioner has raised no bona_fide dispute as to the inclusion of these items in his taxable_income as petitioner was advised by respondent during pretrial preparations petitioner’s contentions that only foreign-source income is taxable have been repeatedly rejected as frivolous see eg 119_tc_285 114_tc_136 petitioner’s notion that the notice_of_deficiency is somehow defective because respondent has not provided him a form 23c is misguided respondent may not assess petitioner’ sec_2001 taxes and hence would have no occasion to prepare any record of assessment such as form 23c until after the tax court’s decision has become final in this proceeding to redetermine petitioner’s deficiency see sec_6213 even then as we advised petitioner in our date order granting respondent’s motion for summary_judgment against petitioner in his collection case at docket no 22706-04l the commissioner is not required to use form 23c in making an assessment see eg 118_tc_365 affd 329_f3d_1224 11th cir all other arguments raised by petitioner are similarly groundless petitioner had the burden of identifying and proving any deductions to which he might be entitled see eg 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner failed to do so and has not shown that respondent’s determination is in any way erroneous petitioner has not challenged respondent’s assertion of the accuracy-related_penalty pursuant to sec_6662 we deem continued sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless the various arguments that petitioner has made in this case have long been discredited and patently were asserted for purposes of delay petitioner has ignored warnings from respondent and this court that his antics could result in the imposition of sanctions under sec_6673 petitioner has unreasonably protracted these proceedings and wasted the resources of respondent and this court pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered continued petitioner to have conceded this issue in any event the stipulated facts satisfy respondent’s burden of production with respect to this penalty see sec_7491
